AFFIRMED; Opinion Filed January 12, 2015.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00261-CR

                          ANDRE TARWEN BROOKS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-15689-U

                             MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Myers
                                  Opinion by Justice Myers

       Andre Tarwen Brooks appeals following the adjudication of his guilt for aggravated

robbery with a deadly weapon, a firearm. See TEX. PENAL CODE ANN. § 29.03(a)(2) (West

2011). The trial court assessed punishment at forty years’ imprisonment. On appeal, appellant’s

attorney filed a brief in which he concludes the appeal is wholly frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.]

1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right to
file a pro se response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313,

319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders

cases).

          We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

          We affirm the trial court’s judgment.




                                                        / Lana Myers/
                                                        LANA MYERS
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140261F.U05




                                                  -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


ANDRE TARWEN BROOKS, Appellant                    Appeal from the 291st Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00261-CR       V.                       F13-15689-U).
                                                  Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                      Justices Bridges and Lang-Miers
                                                  participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 12, 2015.




                                            -3-